Citation Nr: 1641073	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Amrit K. Sidhu, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran had a period of initial active duty for training from January 2006 to July 2006, and a period of active service from May 2007 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  Jurisdiction of the case has been transferred to the VA RO in San Diego, California.

In August 2014, the Veteran withdrew her request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of her claimed left shoulder and right shoulder disabilities.  The Veteran's VA treatment records list shoulder pain in her problem list.  Private medical records show the Veteran was evaluated for left shoulder pain and diagnosed with a tear.  In the Veteran's December 2012 VA 21-526 Veterans Application for Compensation or Pension, she indicated that bilateral shoulder pain began while she was in service between 2007 and 2008.  In her February 2014 Notice of Disagreement, the Veteran elaborated that her shoulders hurt on and off while she was deployed in Iraq where she was required to do heavy lifting.  Based on the forgoing, the Board finds that a remand is necessary to afford the Veteran with a VA examination to determine the nature and etiology of her claimed left shoulder and right shoulder disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).
Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After any additional records are associated with the record, provide the Veteran with an appropriate VA orthopedic examination to determine the etiology of her claimed right shoulder and left shoulder disabilities.  The record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the claimed right shoulder and left shoulder disabilities were caused by the Veteran's active service.  The examiner must specifically address the Veteran's lay contentions regarding in-service shoulder pain.  The Veteran's statements regarding in-service heavy lifting, repetitive use, and pain should be considered competent and credible for the purpose of the VA examiner's medical opinion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




